Exhibit 10.61

 

FORM OF RESTRICTED STOCK AGREEMENT

 

CHIEF EXECUTIVE OFFICER

 

Date

 

Chief Executive Officer

Address

 

AWARD OF RESTRICTED STOCK

 

Dear                         :

 

We are pleased to confirm to you that, subject to the restrictions described
below, you have been awarded              shares (“Shares”) of the Common Stock
of MBIA Inc. (the “Company”), par value $1.00 per share (the “Restricted
Shares”), such award having been approved by the action of the Committee (as
defined below) on             . This letter will confirm the following agreement
between you and the Company with respect to this award of Restricted Shares.

 

1. Restriction on Transfer. Except as provided in Section 7 or as the
Compensation and Organization Committee of the Company’s Board of Directors (the
“Committee”) shall otherwise determine, none of the Restricted Shares may be
sold, assigned, transferred, pledged, hypothecated or otherwise encumbered (the
“Transfer Restriction”) until the Restriction Lapse Date (as defined below) or
until such earlier date as the Transfer Restriction shall otherwise lapse under
the terms of this letter. If the Restriction Lapse Date occurs after
                                                     , any Restricted Shares
then still subject to the Transfer Restrictions shall be forfeited and revert
back to the Company without any payment to you. For purposes of this letter, the
period during which the Restricted Shares remain subject to the transfer
restrictions set forth in this Section 1 shall be called the “Restricted
Period.”

 

As used herein (i) “Market Price”, when used with respect to the price of Shares
on a particular day, shall mean the closing price for which a Share is purchased
that day (or, if such day is not a Trading Day, on the most recent preceding
Trading Day on which such a purchase occurred) on the principal national
securities exchange or national market system on which Shares are then listed or
eligible for sale; (ii) “Restriction Lapse Date” shall mean the last day of a
period of ten consecutive Trading Days on which a Share has traded at least
$             at any point during each such Trading Day, provided that the last
day of such ten day period occurs on or before
                                    ; and (iii) “Trading Day” shall mean a day
on which the principal national securities exchange or national market system on
which Shares are then listed or eligible for sale is open for buying and selling
Shares (or, if Shares are not listed or eligible for sale on any such exchange
or market system, any day that is not a Saturday, a Sunday, or a legal holiday
in New York City).

 

2. Forfeiture of Restricted Stock Upon Voluntary Termination or Termination for
Cause. Except as provided in paragraph 3 below or as the Committee shall
otherwise determine, if (i) you voluntarily terminate your employment with the
Company and each of its subsidiaries or (ii) your employment is terminated by
the Company for Cause (as hereinafter defined) prior to the end of the
Restricted Period, any Restricted Shares then still subject to the transfer
restrictions set forth in Section 1 shall be forfeited and revert back to the
Company without any payment to you. For

 

 

 

--------------------------------------------------------------------------------

(1)  The Company does not guarantee that the value of the restricted stock will
be maintained.

 

Page 1 of 5



--------------------------------------------------------------------------------

purposes of this letter, “Cause” means (i) your willful failure to perform
substantially your duties as an employee of the Company (other than due to
physical or mental illness) after reasonable notice to you of such failure,
(ii) your engaging in serious misconduct that is injurious to the Company or any
of its subsidiaries in any way, including, but not limited to, by way of damage
to their respective reputations or standings in their respective industries,
(iii) your being convicted of, or your entry of a plea of nolo contendere to, a
crime that constitutes a felony or (iv) your breach of any written covenant or
agreement with the Company or any Subsidiary not to disclose or misuse any
information pertaining to, or misuse any property of, the Company or any
Subsidiary or not to compete or interfere with the Company or any Subsidiary.

 

3.    Vesting Upon Death, Disability, Termination by the Company Without Cause.
If your employment with the Company and its subsidiaries terminates due to (i)
your death, (ii) your long-term disability (as determined in accordance with the
Company’s applicable policies pertaining to long-term disability), (iii) a
termination by the Company other than for Cause or (iv) a Voluntary Termination
for Good Reason (as defined below), the Restricted Period shall immediately and
automatically lapse, without further action by the Company, on the date of such
termination as to any Restricted Shares then still subject to the transfer
restrictions set forth in Section 1. A “Voluntary Termination for Good Reason”
shall mean any voluntary resignation by you within 120 days following the
occurrence of any of the following events without your prior written consent:
(i) a significant reduction in your duties, responsibilities or title; (ii) a
material reduction in your annual base salary, other than a reduction which is
part of an overall reduction in the base salaries of all senior officers of the
Company and such reduction is proportionate to that imposed on such other
officers; (iii) the relocation of your principal place of employment to a
location other than the Company’s corporate headquarters.

 

4.    Change of Control. Notwithstanding any other provision of this letter to
the contrary, the Restricted Period shall lapse upon the occurrence of a Change
in Control. For purposes of this Agreement, a Change in Control shall mean the
occurrence of any of the following events:

 

(i) any person (within the meaning of Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), including any group (within the
meaning of Rule 13d-5(b) under the Exchange Act)), but excluding any of the
Company, any Subsidiary or any employee benefit plan sponsored or maintained by
the Company or any Subsidiary, acquires “beneficial ownership” (within the
meaning of Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined Voting Power
(as defined below) of the Company’s securities; or

 

(ii) within any 24-month period, the persons who were directors of the Company
at the beginning of such period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the Board or the board of directors of any
successor to the Company; provided, however, that any director elected to the
Board, or nominated for election, by a majority of the Incumbent Directors then
still in office shall be deemed to be an Incumbent Director for purposes of this
subclause (ii); or

 

(iii) upon the consummation of a merger, consolidation, share exchange,
division, sale or other disposition of all or substantially all of the assets of
the Company which has been approved by the shareholders of the Company (a
“Corporate Event”), and immediately following the consummation of which the
stockholders of the Company immediately prior to such Corporate Event do not
hold, directly or indirectly, a majority of the Voting Power of (x) in the case
of a merger or consolidation, the surviving or resulting corporation, (y) in the
case of a share exchange, the acquiring corporation or (z) in the case of a
division or a sale or other disposition of assets, each surviving, resulting or
acquiring corporation which, immediately following the relevant Corporate Event,
holds

 

Page 2 of 5



--------------------------------------------------------------------------------

more than 25% of the consolidated assets of the Company immediately prior to
such Corporate Event; or

 

(iv) any other event occurs which the Board declares to be a Change of Control.

 

In order to avoid any confusion, the Company hereby acknowledges that Section
7(c)(iii) of the Key Employee Protection Agreement (the “Key Employee
Agreement”) between you and the Company is not intended to prevent the lapsing
of the Restricted Period upon a Change of Control as provided for in this
Section 4.

 

5.    Rights as a Shareholder. Except for the transfer restriction, you shall
have all the rights of a stockholder with respect to your Restricted Shares,
including the right to vote the shares and to receive dividends.

 

6.    Conversions and Property Distributions. In the event your Restricted
Shares are exchanged for or converted into securities other than Common Stock or
in the event that any distribution is made with respect to such Restricted
Shares either in Common Stock or in other property, the securities or other
property that you receive shall be subject to the same restrictions as apply to
your Restricted Shares.

 

7.    Transfers of Restricted Stock to Family Members. Nothing in this letter
(including, without limitation, Section 1) shall preclude you from transferring
any of the Restricted Shares to any member of your immediate family, to a trust
the only beneficiaries of which are you and/or members of your immediate family
or to a partnership the sole partners of which are you and/or members of your
immediate family, provided that in each case (i) you notify the Company of the
transfer (you must sign and deliver to the Secretary of MBIA a completed
Restricted Stock Transfer Form attached as Exhibit A hereto), (ii) the
transferee must acknowledge in writing that the restrictions set forth in this
letter shall continue to apply to such shares in accordance with the terms
hereof and (iii) the Company may impose such reasonable conditions on such
transfer as it shall deem necessary or appropriate to preserve its rights under
this letter.

 

8.    Withholding. As a condition of receiving a share certificate without
legend, you shall be required to comply with any applicable Federal, state or
local tax withholding requirements.

 

9.    No Right to Continued Employment. Nothing in this Agreement shall be
deemed to confer on you any right to continue in the employ of the Company or
any of its subsidiaries, or to interfere with or limit in any way the right of
the Company or any of its subsidiaries to terminate such employment at any time.

 

10.    Governing Law. This Agreement shall be construed and enforced in
accordance with, and governed by, the laws of the State of New York.

 

Please sign one of the two copies of this letter where indicated below and
return it to me at your earliest convenience. Please retain the other copy of
this letter for your records.

 

MBIA INC. By:        

--------------------------------------------------------------------------------

     

 

ACCEPTED AND AGREED TO:

 

Page 3 of 5



--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

      Date:        

--------------------------------------------------------------------------------

 

Page 4 of 5



--------------------------------------------------------------------------------

EXHIBIT A

 

RESTRICTED STOCK TRANSFER FORM

 

Pursuant to the terms of the letter agreement dated
                                         pursuant to which the undersigned was
awarded restricted stock, the undersigned hereby transfers (#)                
shares of restricted stock from the restricted stock granted on
                     to (insert name of transferee)
                                        
                                        .

 

Family member (transferee) information:

 

Relationship of transferee to the undersigned:
                                        
                                                                                

 

Transferee Address:    

  

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

 

Transferee Social Security #:                                         
                                        
                                                                            

 

Transferee Phone #:                                         
                                        
                                        
                                                     

 

Date:                                         
                                                            Signed:
                                        
                                               

 

--------------------------------------------------------------------------------

 

The undersigned transferee acknowledges that he/she has read the restricted
stock letter Agreement and agrees to abide by its terms.

 

Transferee Signature:                                                          
Transferee Name (print):                                                   
Date:                                     
                                                       

 

RETURN TO THE SECRETARY OF MBIA INC.

 

Page 5 of 5